Citation Nr: 0523272	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  00-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (West 2002) for the cause 
of the veteran's death, claimed to have resulted from VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1943 to 
November 1945.  He died in December 1998.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran testified before the 
undersigned at a videoconference hearing held in June 2001.  
The Board thereafter remanded this case in September 2001.  

In an August 2003 decision, the Board denied the appellant's 
claim.  In July 2004 the Board issued an order vacating the 
August 2003 decision.  The Board remanded the case again in 
July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in December 1998 from sepsis, due to or a 
consequence of neutropenia, which was due to or a consequence 
of myelodysplasia.  The appellant contends that the veteran's 
death was caused by the inappropriate administration of 
Methotrexate, a drug to which the veteran was allergic.

Briefly, the record shows that a bone marrow study of the 
veteran in May 1993 recorded a clinical history notable for 
leukocytopenia, anemia, and vasculitis.  He demonstrated a 
moderately hypercellular bone marrow with myeloid 
hyperplasia.  A second VA medical center reviewing the slides 
concurred in the diagnosis, but offered differential 
diagnoses of myelodysplasia, other toxic injury, or partially 
treated megaloblastic anemia.

The veteran presented for treatment at a VA facility in 
February 1995 for vasculitis syndrome.  He started on 
Methotrexate in order to wean off of Prednisone.  By June 
1995 he had developed mouth ulcers secondary to Methotrexate; 
his clinicians recommended stopping the administration of 
Methotrexate only until the ulcers healed.  A February 1996 
chart extract included a diagnosis of myeloproliferative 
disease secondary to Methotrexate.  Bone marrow studies that 
month diagnosed a hypercellular bone marrow with increased 
numbers of blasts, consistent with a drug effect or 
myelodysplasia.  

By October 1, 1996, the veteran was noted to be allergic to 
Methotrexate.  A January 1997 VA hospital report noted the 
presence of chronic myelocytic leukemia, "probably related 
to Methotrexate" he was using for giant arteritis.  An April 
1997 VA examiner indicated that the veteran had chronic 
myelocytic leukemia probably due to Methotrexate.  By 
September 1997, VA medical records indicated that the veteran 
was converting to acute leukemia.

In an October 1996 letter, a VA physician stated that 
Methotrexate use rarely could be associated with 
myelodysplasia and would only occur after many years of 
exposure to the drug.  In November 1996, another VA physician 
noted that the veteran had been under treatment for a 
vasculitis syndrome since 1992, initially treated with 
steroids, and later with Methotrexate.  He noted that several 
bone marrow examinations at that time showed findings 
suggesting myelodysplasia, but that bone marrow examinations 
in 1996 showed a myeloproliferative disorder with a clinical 
impression of chronic myelomonocytic leukemia as a form of a 
myeloproliferative disorder.  He concluded that it was likely 
that the Methotrexate contributed to the temporary effects on 
the veteran's red blood cell production, but was unlikely to 
have caused the underlying hematological disorder.

In a June 2001 statement, the veteran's primary care 
physician, Dr. N.N., indicated that the veteran developed 
myelodysplasia secondary to Methotrexate, and that his death 
was due to sepsis and neutropenia, related to myelodysplasia.

In an undated opinion, the Chief of Hematology/Oncology at a 
VA medical facility indicated that the veteran was started on 
Methotrexate in January 1995, for vasculitis, and that a bone 
marrow examination in July 1995 showed a myelodysplastic 
syndrome.  He concluded that the interval between initiation 
of treatment with Methotrexate and diagnosis of 
myelodysplasia was too short to support finding that the drug 
caused the myelodysplastic syndrome (MDS).  This physician 
opined that the veteran already had an abnormal marrow at the 
time Methotrexate was initiated, although he could not 
document this unless he had access to blood counts preceding 
treatment with the drug.  In a February 2003 statement, the 
physician noted that he had reviewed the veteran's medical 
records, and found that the veteran had blood counts with a 
variety of abnormalities suspicious of myelodysplastic 
syndrome as early as 1992.  He stated that the myelodysplasia 
was diagnosed in July 1995 because the veteran's hematologic 
condition had progressed at that point to a clinically more 
obvious form of the disorder.  He concluded that the 
veteran's treatment with Methotrexate simply coincided with 
the diagnosis of myelodysplasia syndrome, and that no cause 
and effect could be established. 

The Board remanded the case in July 2004 for the RO to obtain 
a medical opinion from an oncologist at a VA facility where 
the veteran had not received treatment (which include the 
facilities in Beckley, West Virginia; Salem, Virginia; and 
Lexington, Kentucky).  The Board requested that the examiner 
comment on, inter alia, the appellant's assertion that 
Methotrexate was contraindicated because of the veteran's 
medical history.

In a November 2004 statement, A. K., M.D., a VA oncologist 
employed at the Huntington, West Virginia VA Medical Center 
(VAMC), responded that Methotrexate is usually indicated for 
non-oncologic conditions, and that in the veteran's case, the 
drug was first administered in January 1995 for vasculitis.  
He explained that the risks and benefits of initiating the 
administration of Methotrexate were determined by another 
physician based on the indication for a non-oncologic 
condition, and that it was "outside of his expertise" to 
properly comment.  He noted that as to whether the proper 
dosage was administered, VA should consult a rheumatologist, 
but the dose appeared low to him.  Dr. A.K. noted that the 
interval between initiation of treatment with Methotrexate 
and the diagnosis of MDS was too short to implicate the drug 
as the cause of MDS.  He indicated that he believed the 
veteran had MDS before beginning the Methotrexate, but stated 
that he did not have access to the blood counts preceding the 
administration of the drug.  He concluded that, "it seems 
less likely that there was any link between [M]ethotrexate 
and MDS."

In a December 2004 statement, Dr. R.W., a VA rheumatologist 
employed at the Huntington, West Virginia VAMC, essentially 
indicated that the dose of Methotrexate received by the 
veteran was appropriate for the condition being treated 
(vasculitis), and that he was monitored on a regular basis 
for the development of potential hemologic and hepatic 
toxicities.  The physician concluded that the veteran 
probably had early myelodysplasia prior to the initiation of 
Methotrexate therapy, but that the VA clinic responsible for 
initiating the use of Methotrexate may not have been aware of 
the 1993 bone marrow report noting a differential diagnosis 
of myelodysplasia.  He speculated that the report may not 
have been transferred to the appropriate facility, and noted 
that the report would not have been accessible through 
electronic means at the time.  He stated that had the results 
of the bone marrow biopsies been known, "I question whether 
[M]ethotrexate would have been chosen for this patient."  He 
further indicated that while the use of Methotrexate did not 
cause the veteran's MDS, an oncologist could answer whether 
use of the drug accelerated the conversion from 
myelodysplasia to MDS.

The Board's remand required the VA oncologist to address 
whether Methotrexate was contraindicated because of the 
veteran's medical history.  In response he essentially 
declared that he lacked the expertise to evaluate whether the 
decision to initiate treatment of Methotrexate for a non-
oncologic condition was appropriate under the circumstances.  
The Board finds the rationale for declining to provide the 
requested opinion unresponsive.  The Board further notes that 
blood counts for the veteran are recorded at various points 
in the treatment records.  The Board notes that while the 
December 2004 rheumatologist questioned whether Methotrexate 
would have been chosen for the veteran had the results of 
previous bone marrow biopsies been known, he did not state 
whether any fault was involved in administering Methotrexate 
therapy in the veteran.

In light of the above, the Board regrettably finds that a 
remand is required in order to obtain a medical opinion which 
adequately addresses whether compensation for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 is warranted.  The Board notes in passing that the 
representative has challenged Dr. A.K.'s opinion by 
suggesting that he might be employed at a VA facility at 
which the veteran received treatment prior to his death, and 
by suggesting that the physician might be related to the 
person who performed the May 1993 bone marrow biopsy (because 
he believes they share the same last name).  The record shows 
that Dr. A.K. is employed at the Huntington, West Virginia 
VAMC, a facility at which the veteran was not treated.  In 
addition, the Board points out that what the representative 
mistakenly believes is the last name of the May 1993 
physician is actually that individual's middle name; the 
physician's name is A.K.S., and not A.K.

The Board also notes that in correspondence received at the 
Board in July 2005, the appellant's representative requested 
a hearing at the RO before a decision review officer.  In a 
separate correspondence received the same day, he also 
requested a hearing before a traveling member of the Board.

In his July 2005 correspondence the representative also 
requested that VA obtain VA treatment records, including any 
consent forms pertaining to Methotrexate therapy, for the 
period from January to July 1996 from the Salem, Virginia 
VAMC.  He additionally requested that VA obtain the results 
of the 1992 bone marrow biopsy.  Other than the bone marrow 
biopsy and any signed informed consent forms, it appears the 
requested records are already on file.  Nevertheless, the 
Board believes an additional request for the referenced 
records is warranted.

The Board lastly notes that effective September 2, 2004, VA 
promulgated a final regulation establishing the criteria for 
adjudicating claims under the provisions of 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997.  See 69 Fed. Reg. 
46426, 46433-34 (to be codified at 38 C.F.R. § 3.361) (2004).  
The RO has not yet considered the appellant's claim under the 
new criteria.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
Beckley, West Virginia; Salem, 
Virginia; and Lexington, Kentucky 
VAMCs, and request those facilities 
to provide the report of any bone 
marrow biopsies for the veteran 
performed in 1992, as well as all 
medical records, including any 
consent forms relating to 
Methotrexate therapy, for the 
veteran for the period from January 
to July 1996.  A negative response 
is required from each of the above 
facilities if the requested records 
are unavailable.

2.  After completion of the 
foregoing, the RO should refer the 
claims files to Dr. A.K., the 
oncologist who provided the November 
2004 opinion.  Dr. A.K. must comment 
on the appellant's assertions that 
Methotrexate was contraindicated 
because of the veteran's medical 
history.  He must address whether 
the veteran's bone marrow was 
properly monitored during 
administration of methotrexate.  Dr. 
A.K. must render an opinion as to 
whether it is at least as likely as 
not that the veteran's death was 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment or similar instance of 
fault on the part of VA, or that the 
proximate cause of his death was due 
to a not reasonably foreseeable 
event.  He must specifically comment 
on the contradictory VA medical 
records and opinions, some of which 
link a myeloproliferative disease 
secondary to the Methotrexate, and 
others which state that there was no 
relationship in this case.  A 
complete rationale must be provided 
for all opinions expressed, and a 
copy of Dr. A. K.'s curriculum vitae 
must be secured. 

3.  The rheumatologist who provided 
the December 2004 report must 
provide a copy of his curriculum 
vitae. 

4.  If Dr. A.K. is unavailable, or 
unable to provide the information 
requested in the preceding 
paragraph, the RO must refer the 
claims files to an oncologist at a 
VA facility where the veteran did 
not receive treatment for review and 
determination whether it is at least 
as likely as not that the veteran's 
death was caused by negligent VA 
hospital care or medical treatment, 
specifically, the result of 
treatment with Methotrexate.  The 
oncologist must comment on the 
appellant's assertions that 
Methotrexate was contraindicated 
because of the veteran's medical 
history.  The oncologist must 
address whether the veteran was 
prescribed the proper dose of 
Methotrexate, whether the veteran's 
bone marrow was properly monitored 
during administration of 
methotrexate, and whether there is 
any evidence he was predisposed to 
developing leukemia prior to 
beginning this treatment.  The 
oncologist must render an opinion as 
to whether it is at least as likely 
as not that the veteran's death was 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment or similar instance of 
fault on the part of VA, or that the 
proximate cause of his death was due 
to a not reasonably foreseeable 
event.  The oncologist must 
specifically comment on the 
contradictory VA medical records and 
opinions, some of which link a 
myeloproliferative disease secondary 
to the Methotrexate, and others 
which state that there was no 
relationship in this case.  A 
complete rationale must be provided 
for all opinions expressed, and the 
reviewer must provide a copy of 
his/her curriculum vitae.

5.  Then, the RO should afford the 
appellant a hearing before a 
decision review officer.

6.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case, 
which should include consideration 
of the new criteria for evaluating 
claims for benefits under 
38 U.S.C.A. § 1151 filed after 
October 1, 1997.  See 69 Fed. Reg. 
46426, 46433-34 (to be codified at 
38 C.F.R. § 3.361).  The RO should 
provide the appellant and her 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

8.  Thereafter, the RO should 
schedule the appellant for a Travel 
Board hearing.  She should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

